TOMBRINK, R., Jr., Associate Judge.
From a careful review of the record, it is clear and obvious that the only expressed basis for the grant of summary judgment by the judge below was on the authority of Doe v. Allstate Ins. Co., 653 So.2d 371 (Fla.1995). The trial judge’s exclusive reliance on Doe was misplaced, as Doe does not preclude, and in fact recognizes, a narrow exception in which the doctrine of promissory estoppel may be utilized to create insurance coverage when a refusal to do so would sanction fraud or injustice. Therefore, as the trial judge’s only expressed reason for granting summary judgment was erroneous, and there being facts arguably in dispute or not fully developed, this cause is reversed and remanded for further proceedings.
REVERSED AND REMANDED.
GRIFFIN and ANTOON, JJ., concur.